Citation Nr: 0811780	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-03 853	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected chronic lumbosacral strain and degenerative 
disc disease of L2-L3 (low back disability).  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active military duty from September 
1986 to August 1996.  

In December 2006, the Board of Veterans' Appeals (Board) 
assigned an increased evaluations for service-connected 
patellofemoral syndrome of the right knee prior to March 19, 
2005 and for the service-connected hemorrhoids, denied 
increased evaluations for service-connected patellofemoral 
syndrome of the right knee beginning on March 19, 2005, for 
bilateral hearing loss and for tinnitus.  

The Board remanded the issue currently on appeal to the RO 
for additional development of the record.  



FINDING OF FACT

The service-connected low back disability is shown to be 
productive of pain with flexion not limited to less than 80 
degrees and with combined low back motion over 200 degrees; 
neither muscle spasm nor a related neurological deficit is 
demonstrated.   



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for service-connected low back disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5237-5242 
(2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In January 2004 the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file after this letter.  

In the letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in a March 2006 
letter that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also told in the March 2006 letter that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

Although the January 2004 and March 2006 letters did not 
specifically talk about providing evidence on the impact that 
the veteran's service-connected low back disability has on 
his daily life, this is not prejudicial because a reasonable 
person could be expected to understand from the notices that 
the impact of the disability on his daily life is relevant to 
substantiating the claim.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159.  Relevant orthopedic 
examinations have been conducted, including most recently in 
October 2007.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the 
increased rating issue currently on appeal, the present level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2007); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  


Schedular Criteria

The veteran's service-connected low back disability is rated 
by the RO under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237-5243.  

In the selection of diagnostic code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2007).  

Under the applicable rating criteria for the spine, a 100 
percent evaluation is assigned for unfavorable ankylosis of 
the entire spine; a 50 percent evaluation is assigned when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine; a 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
with favorable ankylosis of the thoracolumbar spine; a 20 
percent evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; and a 10 percent 
evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (2007).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 
degrees, and lateral flexion to either side is zero to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) 
(2007); see also 38 C.F.R. § 4.71a, Plate V (2007).  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 
(2) (2007).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.   

The notes to the revised rating criteria for both cervical 
spine and low back disabilities state that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (1) (2007).  Each range 
of motion measurement is rounded to the nearest five degrees.  
Id. at Note (4) (2007).  

Intervertebral disc syndrome may be alternatively rated for 
incapacitating episodes, with a rating of 10 percent assigned 
for incapacitating episodes having a total duration of a 
least one week but less than 2 weeks during the past 12 
months; a 20 percent rating is assigned for incapacitating 
episodes having a total duration of a least 2 weeks but less 
than 4 weeks during the past 12 months.  Note (1) an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Arthritis, due to trauma, substantiated by x-ray findings, 
will be rated as degenerative arthritis under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003 (2007).  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings, is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A 20 percent evaluation is 
assigned when there is x-ray evidence of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  


Analysis

The veteran is assigned a 10 percent evaluation for his 
service-connected low back disability, which can be rated for 
strain or for degenerative disc disease under the rating 
schedule.  

To warrant a rating in excess of 10 percent for limitation of 
motion of the low back, there would need to be evidence of 
forward flexion to no more than 60 degrees, or combined 
motion of the thoracolumbar spine of no more than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, or 
incapacitating episodes having a total duration of at least 
two weeks during the past twelve months.    

On VA examination in January 2004, the veteran complained of 
stiffness and pain but his back disability did not cause any 
limitations at work.  He had forward flexion to 95 degrees, 
backward extension to 15 degrees, lateral bending to either 
side of 25 degrees, and bilateral rotation to 30 degrees.  
Deep tendon reflexes were 2/4, bilaterally.  

The veteran was unaffected by DeLuca considerations.  The X-
ray studies showed mild disc space narrowing at L2-L3.  The 
diagnoses were those of chronic lumbosacral strain and 
degenerative disc disease at L2-L3.  

On VA examination in March 2005, the veteran complained of 
worsening low back pain and tightness without significant 
recent symptoms of radiculopathy or sciatica.  He also 
reported severe flare-ups that could occur a few times a week 
and could last for hours to a few days.  

The veteran also noted times when his back caused a period of 
immobilization due to pain and decreased motion.  He denied 
symptoms of numbness or weakness.  He reported losing 
approximately two days from work in the past year secondary 
to back disability.  

On examination, there was minimal tenderness with deep 
palpation.  He had good muscle strength, tone, and 
coordination in the lower extremities, bilaterally.  
Sensation appeared intact.  Straight leg raising from the 
seated position demonstrated mild radiculopathy on the right.  

Forward flexion of the low back was to 80 degrees, with 
extension of 20 degrees, lateral bending to 30 degrees on 
either side, and bilateral rotation of 25 degrees.  There was 
pain throughout most of the range of motion.  There was an 
increase in pain and mild fatigability but no weakness or 
incoordination with repetitive motion.  The diagnosis was 
that of chronic lumbosacral strain with degenerative disc 
disease.  

When seen by VA in October 2007, the veteran was working full 
time.  He had lost less than one week of work in the previous 
year due to his back disability.  He complained of low back 
pain, which could include tightness, a dull ache and sharp 
pains with occasional spasm.  

The veteran generally did not have radiculopathy of the lower 
extremities, although he had two episodes in the past year of 
back pain accompanied by pain into the lower extremities.  He 
described flare-ups approximately twice a week that could 
last up to one day with moderate back pain and decreased 
mobility, a slight limp and difficulty resting in a 
comfortable position.  He had not had any period of complete 
incapacity over the previous year due to his low back.  

On examination, no spasm or weakness was noted; there was 
pain and tenderness.  There was no kyphosis, scoliosis or 
reverse lordosis.  Motion of the low back included 80 degrees 
of flexion, with tenderness beginning at 70 degrees; 15 
degrees of extension, with tenderness beginning at 10 
degrees; lateral bending of 30 degrees to either side, with 
tenderness at 30 degrees; and bilateral rotation of 25 
degrees, with tenderness at 20 degrees on the right and 25 
degrees on the left.  

There was some increase in pain without additional weakness, 
excess fatigability, incoordination, lack of endurance or 
additional loss in range of motion on repetitive use.  The X-
ray studies of the low back showed mild multilevel 
degenerative disc disease, worse at L2-L3.  

The examiner noted that the veteran's service-connected low 
back disability caused decreased mobility, pain and problems 
with lifting and carrying at work.  It also caused severe 
problems with exercise and sports; moderate problems with 
chores, recreation and travel; and mild problems with 
shopping, bathing, dressing and using the toilet.  His back 
disability did not cause any problem with eating or grooming.  

Based on the record, the Board finds that the assignment of a 
rating in excess of 10 percent in not warranted in accordance 
with the applicable rating criteria.  See 38 C.F.R. § 4.31 
(2007).  

The veteran's flexion of the thoracolumbar spine was to at 
least 80 degrees on VA examinations in January 2004, March 
2005 and October 2007, with combined motion of greater than 
200 degrees on each examination.  

The veteran did not have scoliosis, kyphosis, or reverse 
lordosis.  Moreover, he had no incapacitating episodes of 
back pain that that had a total duration of more than two 
weeks in a year, as it was noted in October 2007 that he had 
missed less than a week of work over the previous year due to 
his back and had not lost any days from work due to an 
incapacitating episode involving the thoracolumbar region 
during the previous year.  

The Board must also determine whether a higher evaluation can 
be assigned for the veteran's low back disability by 
providing separate evaluations for the chronic orthopedic and 
neurologic manifestations of the disability, as allowed under 
the current regulations.  

The Board notes, however, there was no evidence of 
radiculopathy on VA examinations in March 2005 and October 
2007.  As there is no medical evidence of neurological 
impairment related to the low back warranting a separate 
compensable evaluation, the Board finds that a higher 
evaluation cannot be assigned by providing separate 
evaluations for the chronic orthopedic and neurologic 
manifestations of the veteran's low back disability.  

The Board also notes that an evaluation higher than 10 
percent is not warranted for low back disability based on 
functional impairment.  Deluca v. Brown, 8 Vet. App. 202 
(1995).  

There was no DeLuca problem on evaluation in January 2004.  
There was an increase in pain and mild fatigability but no 
weakness or incoordination with repetitive motion on 
examination in March 2005.  When examined in October 2007, 
there was some increase in pain but not additional weakness, 
excess fatigability, incoordination, lack of endurance, or 
additional loss in range of motion on repetitive use.  
Consequently, the evidence does not show increased functional 
impairment due to pain.  See 38 C.F.R. §§ 4.40, 4.45 (2007).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).  

In this regard, the schedular evaluation in this case is not 
inadequate.  Ratings in excess of the current rating are 
provided in the Schedule for certain manifestations of the 
veteran's service-connected disability, such as greater 
limitation of motion of the low back, but the medical 
evidence reflects that this manifestation is not present in 
this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture with marked interference with 
employment.  

In fact, it was noted on examination in October 2007 that the 
veteran was working full time and had missed less than a week 
of work over the previous year due to his service-connected 
low back disability.  

The evidence also does not show that the veteran has been 
hospitalized due to his service-connected low back 
disability.  Therefore, the RO was correct in not referring 
this case for extraschedular consideration.  



ORDER

An increased rating in excess of 10 percent for the service-
connected low back disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


